The standard for estimating damages for the infringement of a patented machine is the actual profits from the making, using, or selling of the invention by the defendant. The reasonable cost of the labor and materials must be deducted, as the plaintiff himself, if he had made the machines, would have had to pay such expenses.[Cited in Lane, Pat. Dig. 234. to the point as stated above. Nowhere more fully reported; opinion not now accessible. Before GRIER, Circuit Justice, and KANE, District judge.]